DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
In response to communications filed on 14 July 2022, claims 1-20 are presently pending in the application, of which, claims 1, 7 and 15 are presented in independent form. The Examiner acknowledges amended claims 1, 7, and 15. No claims were cancelled or newly added.

Response to Remarks/Arguments
All objections and/or rejections issued in the previous Office Action, mailed 11 May 2022, have been withdrawn, unless otherwise noted in this Office Action.

Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable by Merler, Michele, et al (U.S. 2018/089543 and known hereinafter as Merler) in view of Taleghani, Ali, et al (U.S. 2019/0138609 and known hereinafter as Taleghani)(newly presented).

As per claim 1, Merler teaches a computer implemented method, comprising:
receiving a data record, from a data system, having one or more attribute values (e.g. Merler, see paragraphs [0018-0021], which discloses the system is configured to receive images, where each image is given a set of visual features (e.g. attribute values.).); 
applying a neural network to the data record to identify a first value corresponding to a first explained variable and a second value corresponding to a second explained variable (e.g. Merler, see paragraphs [0022-0028], which discloses applying a convolutional neural network (cnn) to the image for the semantic-aware classifier to learn semantic aware features, where the classifier assigns numerical scores for each class and pairs each known image and class label pair.), the first value and the second value corresponding to the one or more attribute values and wherein the second explained variable has a hierarchical relationship to the first explained variable (e.g. Merler, see paragraphs [0032-0035], which discloses applying a hierarchical classification.);  
associating the first value and the second value with the data record (e.g. Merler, paragraphs [0042-0045], which discloses associating scores with the semantic classification feature within a classification hierarchy.) based on the analysis of the first explained variable or the second explained variable (e.g. Marler, see paragraphs [0055-0059], which discloses evaluating classification accuracy, based on the semantic structure that contains plurality of variables.); and
updating the data record to reflect the category or subcategory determined by the first value and the second value (e.g. Merler, see paragraphs [0043-0045], which discloses weights are updated that allow fine-grained classification of categories based on the semantic relationship between the variables.).
Merler does not explicitly disclose transmitting the first explained variable or the second explained variable to the data system; analyzing, by the data system, the first explained variable or the second explained variable; storing the first explained variable or the second explained variable to the database.
Taleghani teaches transmitting the first explained variable or the second explained variable to the data system (e.g. Teleghani, see paragraphs [0071-0075], which discloses two variables that serve as a double to identify a component); 
analyzing, by the data system, the first explained variable or the second explained variable (e.g. Taleghani, see paragraphs [0075-0079], which discloses a classifier module that analyzes the content that’s received by classifying the obtained information, that includes various variable information such as user’s education, experience, and the like.); 
storing the first explained variable or the second explained variable to the database (e.g. Taleghani, see paragraphs [0092-0095], which discloses the obtained information may be stored in the database.).
Merler is directed to image classification utilizing semantic relationships in a classification hierarchy. Taleghani is directed to context extraction and document type determination. Both are analogous art because they are directed to classification of categories or obtained information and therefore it would have been obvious to one of ordinary skilled in the art at the time the invention was filed to modify the teachings of Taleghani with the teachings of Merler to include the claimed features with the motivation to maintaining a hierarchical classification.

As per claim 8, Merler teaches a system, comprising: 
a memory (e.g. see Figure 8); and 
at least one processor coupled to the memory (e.g. see Figure 8) and configured to: 
receiving a data record having one or more attribute values (e.g. Merler, see paragraphs [0018-0021], which discloses the system is configured to receive images, where each image is given a set of visual features (e.g. attribute values.).); 
applying a neural network to the data record to identify a first value corresponding to a first explained variable and a second value corresponding to a second explained variable (e.g. Merler, see paragraphs [0022-0028], which discloses applying a convolutional neural network (cnn) to the image for the semantic-aware classifier to learn semantic aware features, where the classifier assigns numerical scores for each class and pairs each known image and class label pair.), the first value and the second value corresponding to the one or more attribute values and wherein the second explained variable has a hierarchical relationship to the first explained variable (e.g. Merler, see paragraphs [0032-0035], which discloses applying a hierarchical classification.);  
associating the first value and the second value with the data record (e.g. Merler, paragraphs [0042-0045], which discloses associating scores with the semantic classification feature within a classification hierarchy.) based on the analysis of the first explained variable or the second explained variable (e.g. Marler, see paragraphs [0055-0059], which discloses evaluating classification accuracy, based on the semantic structure that contains plurality of variables.); and
updating the data record to reflect the category or subcategory determined by the first value and the second value (e.g. Merler, see paragraphs [0043-0045], which discloses weights are updated that allow fine-grained classification of categories based on the semantic relationship between the variables.).
Merler does not explicitly disclose transmitting the first explained variable or the second explained variable to the data system; analyzing, by the data system, the first explained variable or the second explained variable; storing the first explained variable or the second explained variable to the database.
Taleghani teaches transmitting the first explained variable or the second explained variable to the data system (e.g. Teleghani, see paragraphs [0071-0075], which discloses two variables that serve as a double to identify a component); 
analyzing, by the data system, the first explained variable or the second explained variable (e.g. Taleghani, see paragraphs [0075-0079], which discloses a classifier module that analyzes the content that’s received by classifying the obtained information, that includes various variable information such as user’s education, experience, and the like.); 
storing the first explained variable or the second explained variable to the database (e.g. Taleghani, see paragraphs [0092-0095], which discloses the obtained information may be stored in the database.).
Merler is directed to image classification utilizing semantic relationships in a classification hierarchy. Taleghani is directed to context extraction and document type determination. Both are analogous art because they are directed to classification of categories or obtained information and therefore it would have been obvious to one of ordinary skilled in the art at the time the invention was filed to modify the teachings of Taleghani with the teachings of Merler to include the claimed features with the motivation to maintaining a hierarchical classification.

As per claim 15, Merler teaches a non-transitory computer-readable device having instructions stored thereon that, when executed by at least one computing device, cause the at least one computing device to perform operations comprising: 
receiving a data record having one or more attribute values (e.g. Merler, see paragraphs [0018-0021], which discloses the system is configured to receive images, where each image is given a set of visual features (e.g. attribute values.).); 
applying a neural network to the data record to identify a first value corresponding to a first explained variable and a second value corresponding to a second explained variable (e.g. Merler, see paragraphs [0022-0028], which discloses applying a convolutional neural network (cnn) to the image for the semantic-aware classifier to learn semantic aware features, where the classifier assigns numerical scores for each class and pairs each known image and class label pair.), the first value and the second value corresponding to the one or more attribute values and wherein the second explained variable has a hierarchical relationship to the first explained variable (e.g. Merler, see paragraphs [0032-0035], which discloses applying a hierarchical classification.);  
associating the first value and the second value with the data record (e.g. Merler, paragraphs [0042-0045], which discloses associating scores with the semantic classification feature within a classification hierarchy.) based on the analysis of the first explained variable or the second explained variable (e.g. Marler, see paragraphs [0055-0059], which discloses evaluating classification accuracy, based on the semantic structure that contains plurality of variables.); and
updating the data record to reflect the category or subcategory determined by the first value and the second value (e.g. Merler, see paragraphs [0043-0045], which discloses weights are updated that allow fine-grained classification of categories based on the semantic relationship between the variables.).
Merler does not explicitly disclose transmitting the first explained variable or the second explained variable to the data system; analyzing, by the data system, the first explained variable or the second explained variable; storing the first explained variable or the second explained variable to the database.
Taleghani teaches transmitting the first explained variable or the second explained variable to the data system (e.g. Teleghani, see paragraphs [0071-0075], which discloses two variables that serve as a double to identify a component); 
analyzing, by the data system, the first explained variable or the second explained variable (e.g. Taleghani, see paragraphs [0075-0079], which discloses a classifier module that analyzes the content that’s received by classifying the obtained information, that includes various variable information such as user’s education, experience, and the like.); 
storing the first explained variable or the second explained variable to the database (e.g. Taleghani, see paragraphs [0092-0095], which discloses the obtained information may be stored in the database.).
Merler is directed to image classification utilizing semantic relationships in a classification hierarchy. Taleghani is directed to context extraction and document type determination. Both are analogous art because they are directed to classification of categories or obtained information and therefore it would have been obvious to one of ordinary skilled in the art at the time the invention was filed to modify the teachings of Taleghani with the teachings of Merler to include the claimed features with the motivation to maintaining a hierarchical classification.

As per claims 2, 9, and 16, the modified teachings of Merler and Taleghani teaches the computer implemented method of claim 1, the system of claim 8, and the non-transitory computer-readable device of claim 15, respectively, wherein the applying further comprises: 
applying data preprocessing to the data record to standardize a format of the one or more attribute values (e.g. Merler, see paragraphs [0022-0028], which discloses applying a convolutional neural network (cnn) to the image for the semantic-aware classifier to learn semantic aware features, where the classifier assigns numerical scores for each class and pairs each known image and class label pair.).

As per claims 3 and 10, the modified teachings of Merler and Taleghani teaches the computer implemented method of claim 1 and the system of claim 8, respectively, wherein the applying further comprises: 
embedding textual attribute values of the one or more attribute values to generate one or more vectors corresponding to the textual attribute values (e.g. Merler, see paragraphs [0022-0028], which discloses applying a convolutional neural network (cnn) to the image for the semantic-aware classifier to learn semantic aware features, where the classifier assigns numerical scores for each class and pairs each known image and class label pair.); and
concatenating the one or more vectors with numerical attribute values of the one or more attribute values (e.g. Merler, see paragraphs [0022-0028], which discloses applying a convolutional neural network (cnn) to the image for the semantic-aware classifier to learn semantic aware features, where the classifier assigns numerical scores for each class and pairs each known image and class label pair.).

As per claims 4, 11, and 17, the modified teachings of Merler and Taleghani teaches the computer implemented method of claim 3, the system of claim 10, and the non-transitory computer-readable device of claim 15, respectively, wherein the applying further comprises: 
embedding categorical attribute values of the one or more attribute values to generate one or more vectors corresponding to the categorical attribute values (e.g. Merler, see paragraphs [0060-0067], which discloses providing a semantic relationship for the visual information extracted from the input image in the classification hierarchy.); and
concatenating the one or more vectors corresponding to the categorical attribute values with the numerical attribute values and the one or more vectors corresponding to the textual attribute values (e.g. Merler, see paragraphs [0060-0067], which discloses providing a semantic relationship for the visual information extracted from the input image in the classification hierarchy.).

As per claims 5, 12, and 18, the modified teachings of Merler and Taleghani teaches the computer implemented method of claim 1, the system of claim 8, and the non-transitory computer-readable device of claim 15, respectively, wherein the applying further comprises: 
applying a first fully connected layer to identify the category (e.g. Merler, see paragraphs [0055-0057], which discloses level 1 and level 2 categories, indicating a distinct level.); and 
applying a second fully connected layer to identify the subcategory (e.g. Merler, see paragraphs [0055-0057], which discloses level 1 and level 2 categories, indicating a distinct level.).

As per claims 6, 13, and 19, the modified teachings of Merler and Taleghani teaches the computer implemented method of claim 1, the system of claim 8, and the non-transitory computer-readable device of claim 15, respectively, wherein the associating further comprises: 
editing a database storing the data record to include the first value and the second value (e.g. Merler, see paragraphs [0060-0067], which discloses providing a semantic relationships for the visual information extracted from the input image in the classification hierarchy.).

As per claims 7, 14, and 20, the modified teachings of Merler and Taleghani teaches the computer implemented method of claim 1, the system of claim 8, and the non-transitory computer-readable device of claim 15, respectively, wherein the first explained variable is a category and the second explained variable is a subcategory of the category (e.g. Merler, see paragraphs [0060-0067], which discloses providing a semantic relationships for the visual information extracted from the input image in the classification hierarchy.).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. See attached PTO-892 that includes additional prior art of record describing the general state of the art in which the invention is directed to.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARHAN M SYED whose telephone number is (571)272-7191. The examiner can normally be reached M-F 8:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on 571-270-1760. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/FARHAN M SYED/Primary Examiner, Art Unit 2165                                                                                                                                                                                                        October 29, 2022